Citation Nr: 1039978	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle condition, 
to include as secondary to status post-operative procedure, 
residuals of a left knee injury with chondromalacia.

2.  Entitlement to service connection for a low back condition, 
to include as secondary to status post-operative procedure, 
residuals of a left knee injury with chondromalacia.

3.  Entitlement to an evaluation in excess of 10 percent for 
status post-operative procedure, residuals of a left knee injury 
with chondromalacia.

4.  Entitlement to a separate compensable disability rating for 
status post-operative procedure, residuals of a left knee injury 
with arthritis.





REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Navy 
from February 1985 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service connection 
for a left ankle condition, denied service connection for a low 
back condition, and continued a 10 percent evaluation for the 
Veteran's service-connected knee disability.

The Board remanded this matter in May 2009 for further 
development.  Such has been completed and this matter is returned 
to the Board for further consideration.

The Board notes that the enumerated issues now include an issue 
of entitlement to a compensable rating for associated 
degenerative joint disease of the left knee, classified as status 
post-operative procedure, residuals of a left knee injury with 
arthritis.  This is based on findings of arthritic changes in the 
knee shown in the evidence.



FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran 
does not have a current left ankle disability. 

2.  The preponderance of the evidence reflects that a low back 
disorder was not manifested during service or shown to be 
causally related to any aspect of service, and was not 
proximately due to or the result of a service-connected left knee 
disorder. 

3.  The veteran's service-connected status post-operative 
procedure, residuals of a left knee injury with chondromalacia, 
is manifested by no more than slight recurrent lateral 
instability.

4.  There is X-ray evidence of arthritic changes of the left 
knee, and the veteran is shown to have complaints of pain.

5.  The veteran's most recent range of motion of the left knee is 
shown to be 0 to 130 degrees.


CONCLUSIONS OF LAW

1.  A left ankle disorder is not proximately due to, the result 
of, or chronically aggravated by a service-connected left knee 
disorder, nor was a left ankle disorder incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

2.  A low back disorder is not proximately due to, the result of, 
or chronically aggravated by a service-connected left knee 
disability, nor was a back disorder incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).

3.  The criteria for a rating in excess of 10 percent for status 
post-operative procedure, residuals of a left knee injury with 
chondromalacia, resulting in recurrent lateral instability of the 
left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2009).

4.  The criteria for a separate 10 percent rating for status 
post-operative procedure, residuals of a left knee injury with 
arthritis of the left knee have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  For claims pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Veteran filed his claim on appeal in June 2006.  The RO 
issued a duty to assist letter in July 2006 addressing 
entitlement to service connection and increased rating prior to 
adjudicating the claim in a January 2007 rating decision, which 
denied all the claimed issues.

This letter provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement for service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties.  The duty to 
assist letter notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment, or to provide a properly executed release so 
that VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by getting 
that evidence.  Additional notice was sent in June 2007 
(addressing service connection), May 2008 (addressing the 
increased rating issue and providing notice of the Court's 
decision in Vasquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), 
(vacated by Vasquez-Flores v. Shinseki, 580F. 3d 1270 (Fed. Cir. 
2009)), May 2009, September 2009, October 2009, and May 2010.  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award.  This notice was provided in the 
letters from July 2006, June 2007 and May 2009.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims folder.  VA 
and private medical records were obtained.  Although the duty to 
assist letter from May 2010 makes reference to a pending claim 
for Social Security benefits, there is no evidence that such a 
claim was filed, and the Veteran is shown to be working.  Thus it 
appears such notice erroneously referenced a claim for Social 
Security benefits, and there is no need to attempt to obtain 
records associated with such a claim.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with an 
examination in June 2010.  That examination addressed the claimed 
disorders, and it included review of the claims folder and 
examination of the Veteran.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  Through notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate his claim for higher disability ratings, 
the avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the issue decided in this decision.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection

The Veteran is claiming entitlement to service connection for a 
left ankle disorder and a back disorder to include as secondary 
to his service connected left knee disorder.  

Generally, applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, including cardiovascular, 
when such diseases are manifested to a compensable degree within 
one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Additionally, service connection may be granted for a disorder 
found to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  38 
C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology is required 
only where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claims, in which case the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107.

A.  Left ankle

Service treatment records showed that on January 1985 enlistment 
examination and report of medical history, there were no findings 
of lower extremity/feet abnormalities on examination, and no 
history of any orthopedic complaints including foot trouble.  In 
November 1985, the Veteran was seen for a muscle ache in the left 
foot after having played basketball.  He had full range of motion 
and was not tender to palpation.  The assessment was muscle 
strain left foot.  No further complaints regarding the left foot 
or ankle were shown.  He did sprain his right ankle in December 
1987, but had no left ankle complaints.  His April 1990 
separation examination revealed feet with the only lower 
extremity abnormality shown to involve a left knee patellar 
fracture.  

Post service, there were no complaints of left ankle problems in 
records from June 1994, or in a March 1996 VA examination.  
Likewise VA examinations from October 2002 and March 2002 focused 
only on knee complaints with no findings or complaints regarding 
the left ankle.  VA records from 2005 through 2007 likewise are 
completely silent for any left ankle complaints.  

A July 2007 VA examination for conditions that included the left 
ankle and both knees revealed that after further questioning the 
Veteran only had complaints regarding both knees and denied any 
pain in the left ankle.  Therefore the examination only focused 
on the knees.  

The report of a June 2010 VA orthopedic examination noted the 
history of the left knee injury with subsequent treatment history 
that most recently included the surgery in May 2007.  Regarding 
his left ankle, he said that he occasionally gets some left ankle 
discomfort which was not specific.  He stated that it did not 
really hurt much but he will get some discomfort on walking long 
distances.  There was no instability or incapacitating episodes, 
flare-ups or interference with his job or daily activities.  He 
had no history of physical therapy.  There were no problems with 
repetitive use.  Examination of the ankle showed no swelling or 
cellulitis.  He was able to dorsiflex 20 degrees and plantar flex 
to 45 degrees without pain.  His motor strength was 5/5 and 
anterior drawer sign was negative.  X-ray showed no fracture or 
significant joint space narrowing of the left ankle, but did show 
a possible old avulsion fragment from the medial aspect of the 
left talus.  He was assessed with normal left ankle examination.  
The examiner opined that after review of the claims file, the 
Veteran's history and the findings of this examination, he 
believed the Veteran's left ankle condition was not related to 
his service connected left knee disability.  This was due to the 
fact that the examiner saw no evidence of a left ankle injury.  
Also the Veteran's gait was not altered enough to cause excessive 
wear and tear of the left ankle, thus causing ankle injuries.  

Based on a review of the foregoing, service connection for a left 
ankle disability is not warranted.  The preponderance of the 
competent medical evidence supports the finding that there is no 
left ankle disability currently, nor was there one shown in 
service or at any time after service.  The examiner in the June 
2010 VA examination summed up the findings of the VA examination 
by stating that there was no evidence of a left ankle injury, and 
further opined that there was not enough of an altered gait to 
result in any left ankle injuries.  

The Veteran has alleged that he has pain in his left ankle and 
has referred to his left ankle as having "ankylosis" in his 
June 2006 claim and May 2007 notice of disagreement.  However 
none of the medical records show any evidence of what the Veteran 
claims as ankylosis, as there is not any restriction on movement 
of the ankle shown in the medical evidence.  Ankylosis is 
"immobility and consolidation of a joint due to disease, injury, 
or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) 
(citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 
1994)).  Thus the medical findings do not support his lay claims 
to having ankylosis.  

Further, his contentions regarding causation of his claimed left 
ankle symptoms and any relation to his service connected left 
knee disability are not shown to be competent medical evidence to 
address this question, which requires medical expertise.  Where 
as in this instance there is no evidence showing that the Veteran 
has medical training or expertise, he is not competent to offer a 
medical opinion as to the existence of an etiological 
relationship between his claimed left ankle disorder and his left 
knee disorder.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 3371, 1376-1377; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

In sum, the only symptoms thus shown are the subjective 
complaints of pain in the left ankle as reported by the Veteran, 
but without underlying disability shown at present.  Here, the 
Board notes that VA does not generally grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  As there is no 
evidence of a present disability of the left ankle, the claim is 
denied.

B.  Back Condition. 

Service treatment records showed that on the January 1985 
enlistment examination and report of medical history, there were 
no findings of back abnormalities on examination, and no history 
of any orthopedic complaints including recurrent back pain.  
There is no record of treatment for or complaints of back 
problems throughout service.  His April 1990 separation 
examination revealed a normal spine.  

Post service, there were no complaints of back problems in 
records from June 1994 or during a March 1996 VA examination.  
Likewise, VA examinations from October 2002 and March 2002 
focused only on knee complaints with no findings or complaints 
regarding the back.  A July 2007 VA examination for conditions 
that included the low back and both knees revealed that after 
further questioning the Veteran only had complaints regarding 
both knees and denied any pain in the low back.  Therefore the 
examination only focused on the knees.  

VA records from 2005 through 2007 include a July 2006 nursing 
note showing he reported pain in his back as well as his knee.  
However no significant findings regarding the back were shown in 
this record or elsewhere in these records.  

The portion of a June 2010 VA orthopedic examination addressing 
his back noted that the Veteran denied any specific trauma but 
believed his pain started after his most recent knee surgery.  He 
believed he has an altered gait which threw his back out.  He now 
gets occasional pain in the morning or on walking long distances.  
He had pain about once or twice a week lasting from a few seconds 
to a few minutes.  There was no radiation or bowel/bladder 
changes.  He had no incapacitating episodes, flare-ups or 
interference with his job or daily activities.  He had no history 
of physical therapy.  There were no problems with repetitive use.  
Examination revealed no tenderness, deformity, cellulitis or pain 
to palpation.  There was also no scoliosis.  He could flex to 80 
degrees and extend to 30 degrees, with lateral flexion to 25 
degrees on the right and 20 on the left.  Rotation was 25 degrees 
on the right and 20 degree on the left.  He had no pain on 
motion.  Neurological examination revealed negative straight leg 
raise.  Deep tendon examination was even at 2/4.  His motor 
strength was 5/5 in both lower extremities.  Sensation was 
grossly intact to light touch.  His muscle tone was normal and 
Babinski's was downgoing.  He was assessed with lumbosacral spine 
sprain/strain-normal on examination today.   X-ray of the 
lumbosacral spine showed no acute changes and minimal 
degenerative changes.  The examiner opined that the Veteran's low 
back condition was not related to his military service, and again 
his gait from his left knee was not altered enough to result in 
wear and tear, or excessive force on the lumbosacral spine to 
result in any back injuries.

Based on a review of the foregoing, service connection for a back 
disorder is not warranted.  It is not shown by the evidence to 
have begun in service, nor is it a direct result of any incident 
that took place in service.  

It is also not shown to be caused by or aggravated by the 
Veteran's service-connected left knee disorder.  The VA examiner 
in the June 2010 VA examination stated that the Veteran's low 
back condition of lumbosacral strain/sprain (with normal 
examination), was not related to service, and again had stressed 
that his current left knee condition did not result in enough of 
an altered gait to result in any back injuries.  

The only evidence contrary to this opinion is the Veteran's own 
lay contentions.  However, as with the claimed left ankle 
condition, there is no evidence showing that the Veteran has 
medical training or expertise; he is not competent to offer a 
medical opinion as to the existence of an etiological 
relationship between his lumbar spine and any incident in 
service, or provide a medically sound opinion as to any 
relationship between his lumbar spine and service connected left 
knee disorder.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, supra.  While the Veteran is competent to provide 
testimony regarding observable symptoms, he is not shown to have 
the medical expertise needed to provide a competent opinion as to 
the etiology of his back disorder.  

In sum, the preponderance of the evidence is against a grant of 
service connection for a low back disability, and the application 
of the benefit of the doubt rule does not apply in this instance.

III.  Increased Rating for Left Knee

The Veteran contends that his left knee disability is more severe 
than currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"staged ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  A decision of the Court has held that in determining the 
present level of a disability for any increased evaluation claim, 
the Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where 
the evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Service connection for left knee fracture was granted in April 
1994 with an initial noncompensable rating.  The rating was 
increased to 10 percent disabling in April 1996, and has been 
confirmed and continued in subsequent ratings, aside from a 
period of assignment of a temporary total rating effective from 
May 11, 2007 to September 1, 2007.  He filed his claim for an 
increased rating in June 2006, and alleged problems with pain, 
swelling, numbness and giving out of the knee without notice.  He 
also noted findings of deformity and arthritis of the knee on X-
ray. 

Among the pertinent evidence submitted in support of his claim 
were VA records from 2005, which included MRI findings from April 
2005 showing deformity of the patella compatible with a known 
history of prior fracture and surgical repair and secondary 
degenerative arthritic changes with patellofemoral joint space 
narrowing and chondromalacia.  The MRI also showed postoperative 
changes in the patella and quadriceps tendon with increased 
signal and slight deformity.  Also noted was a small 
patellofemoral effusion but no definite mensical tear.  Progress 
notes from May 2005 showed he reported pain of 9/10 from the 
knee, with continued aching pain.  However the pain did not 
significantly interfere with his activities of daily living.  
Another May 2005 note revealed findings of mild swelling of the 
left knee joint and tenderness in the patella.  The Veteran also 
had limited extension.  The MRI findings from the prior month 
were reviewed.  The assessment was left post traumatic 
degenerative joint disease (DJD), patella tendonitis, pain with 
ambulation.  Plans included an orthopedic consult.  

A June 2005 orthopedic note revealed the Veteran to be 
complaining of left knee pain after playing basketball, as well 
as the remote history of injury in service in the 1980s.  He had 
no mechanical problems with the knee other than clicking.  He had 
subjective pain at the anteriolateral knee.  Examination showed 
no effusion and full range of motion.  There was no ligamentous 
capacity.  He had positive patellar grind and crepitus.  He had a 
midline surgical scar.  The assessment was left knee pain, likely 
patellofemoral in nature.  He also had 2/2 DJD of the 
patellofemoral joint given his history of fracture and surgery.  
X-rays from June 2005 showed deformity of the patella consistent 
with the old patellar trauma and not significantly changed from a 
May 1997 X-ray.  Also, findings of minimal spurring of the 
patella and minimal joint space narrowing were shown.  

Records from 2006 included a July 2006 nursing note showing pain 
in the knee, described as aching.  However the level of pain was 
acceptable and did not significantly interfere with activities of 
daily living.  Treatment was recommended, but the Veteran refused 
any treatment at that time.  An ambulatory care followup from the 
same month noted findings of mild swelling and mild tenderness in 
the patella with limited extension.  The impression was left knee 
posttraumatic DJD, patella tendonitis and moderate pain, chronic, 
stable.  

Thereafter the Veteran was shown to be seen in March 2007 with 
complaints of pain in the left knee after his knee gave out when 
running.  He then developed severe pain and significant swelling 
of the left knee.  His treatment at the time included application 
of ice and a local injection.  He was still limping and had 
swelling with pain.  Examination showed moderate swelling and 
mild tenderness.  He had a moderate loss of motion especially 
with internal rotation.  He was unable to step up and walked with 
a significant limping.  He was assessed with rule out ligament 
meniscus tear patellar injury, and an MRI was ordered.  The MRI 
report from the same month gave an impression of flipped out horn 
of the lateral meniscus adjacent to the posterior horn, 
cartilaginous thinning along the lateral join space and a 
moderate to large joint effusion and synovitis.  Also a partial 
tear versus tendonopathy was seen along the medial collateral 
ligament complex (MCL).  X-rays from April 2007 showed findings 
suggestive of mild osteoarthritis without change and previous 
trauma to the patella.  

On May 11, 2007 the Veteran underwent a left knee arthroscopy for 
his lateral meniscal tear, along with a Grade 3-4 chondromalacia.  
Accordingly he was awarded a 100 percent disability rating from 
the date of his May 11, 2007 surgery up until September 1, 2007.  
The records subsequent to the May 11, 2007 up until September 1, 
2007 documented his recovery from this surgery.  He also 
underwent a VA examination for his knee in July 2007 roughly 2 
months post surgery.  The findings from these post surgery 
records and the July 2007 VA examination are not pertinent to 
this issue of entitlement to an increased rating in excess of 10 
percent disabling, as they show findings for the left knee during 
a time in which he was recuperating from his knee surgery and was 
in receipt of a temporary total disability rating.  

Thereafter there are no records documenting left knee treatment 
or problems after August 2007.  

The June 2010 VA examination recited the history of the left knee 
injury in service and subsequent surgical history.  Currently he 
reported pain daily, worse with standing, walking or using 
stairs.  He reported buckling, but no locking or incapacitating 
episodes or flare-ups.  He was limited in daily activities, which 
interfered with playing sports or standing for a long time.  He 
stood for a long time at his job as a dental assistant and had to 
take breaks to sit due to knee pain.  No instability was 
reported.  He denied recent surgery or physical therapy.  
Occasionally he wore a knee brace.  He had no problems with 
repetitive use.  

Examination of the left knee revealed a large surgical scar down 
the midline that was 16 centimeters by 1 centimeter that was 
superficial and healed well, stable and not tender.  His range of 
motion was 0-130 degrees.  He had deformity of the patella and 
positive grind test.  There was also medial and lateral joint 
line tenderness.  There was no instability to varus, valgus, 
anterior or posterior stressing.  There was negative McMurrays.  
His motor strength was 5/5 with flexion and extension.  He had 
subjective complaints of pain but no objective signs of pain.  
Moderate degenerative changes in the left knee were shown on X-
ray along with bipartite patella on the right favored over 
nonunited fracture.  He was assessed with status post patella 
fracture with surgery, left knee surgery for meniscectomy and 
left knee degenerative joint disease.  

Throughout this appeal the RO is noted to have evaluated the 
Veteran's left knee disorder under the criteria for impairment of 
the knee manifested by recurrent subluxation or lateral 
instability, as well as the criteria for removal of the semilunar 
cartilage, symptomatic. 38 C.F.R. § 4.71a, Diagnostic Codes 5257 
and 5259.  Other Diagnostic Codes including those governing 
arthritis, impairment of the tibia and fibula and loss of motion 
were also considered.  The Board too will consider all pertinent 
Diagnostic Codes.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by x-
ray findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  Diagnostic Code 
5003.  Diagnostic Code 5003 notes that in the absence of 
limitation of motion, rate as below:  20 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations; and 10 percent with X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups.  
Note (1) under Diagnostic Code 5003 states that the 20 percent 
and 10 percent ratings based on x-ray findings, above, will not 
be combined with ratings based on limitation of motion.

The average normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 
5261, extension limited to 5 degrees receives a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 percent 
rating.

Limitation of flexion of the leg is addressed in Diagnostic Code 
5260.  Flexion limited to 60 degrees warrants a noncompensable 
rating, flexion limited to 45 degrees warrants a 10 rating, 
flexion limited to 30 degrees warrants a 20 rating, and flexion 
limited to 15 degrees warrants a 30 rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004.

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  The 
ratings are based on whether the impairment is slight (10 percent 
disabling), moderate (20 percent disabling), or severe (30 
percent disabling).

Diagnostic Code 5259 addresses symptomatic removal of semilunar 
cartilage, with a maximum 10 percent rating for this condition. 

Diagnostic Code 5262 provides for a 10 percent rating where there 
is malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent rating is warranted where there is 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent rating is warranted where there is 
malunion of the tibia and fibula with marked knee or ankle 
disability, and finally, a 40 percent evaluation is warranted 
where nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.

According to VA General Counsel, in VAOPGPREC 9-98 (1998), when 
radiologic findings of arthritis are present, a veteran whose 
knee disability is evaluated under Diagnostic Code 5257 or 5259 
is also entitled either to a separate compensable evaluation 
under Diagnostic Code 5260 or 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in noncompensable 
limitation of motion and/or objective findings or indicators of 
pain.    

VA General Counsel held that separate ratings under Diagnostic 
code 5260 (limitation of flexion of the leg) and Diagnostic Code 
5261 (limitation of extension of the leg) may be assigned for a 
disability of the same knee.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  
VA Fast Letter 04-22 further clarified this General Counsel 
decision and noted that all VA examinations must record range of 
motion findings for flexion and extension.  VA Fast Letter 04-22 
also pointed out that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must still 
be considered and that objective evidence of pain on motion must 
still be considered if there is compensable limitation of flexion 
and extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  
Based on a review of the foregoing, the Board finds that a rating 
in excess of 10 percent disabling under Diagnostic Codes 5257-
5259 is not warranted.  The Board also finds that the Veteran is 
entitled to a separate 10 percent rating under Diagnostic Codes 
5003-5010 for arthritis.  VAOPGPREC 9-98 (1998).

The 10 percent rating is noted to be the maximum allowable rating 
under Diagnostic Code 5259, thus this Diagnostic Code is not for 
consideration in this matter.  As far as the criteria under 
Diagnostic Code 5257, in order for the Veteran to have a rating 
in excess of 10 percent disabling, his knee would have to be 
manifested with moderate recurrent subluxation or lateral 
instability.  Such is not shown in this case.  The findings from 
the June 2010 VA examination are noted to relate a history of no 
locking or problems with instability, although he did report 
buckling of the knee.  Objective tests for instability were 
negative on this examination.  

Earlier records prior to this examination do include those 
documenting a March 2007 injury when his knee gave out when 
running, which resulted in severe pain and swelling of the knee, 
and was diagnosed as a partial tear along the MCL complex.  This 
injury was later surgically repaired in May 2007.  Prior to this 
incident, the records failed to show that the Veteran's knee had 
any problems with instability, with the only mechanical problem 
of the knee shown to be clicking in June 2005 and some findings 
of mild tenderness in the patella with limited extension and 
moderate pain in July 2006.  Such evidence does not reflect that 
the Veteran's left knee disability is manifested by any more than 
a slight recurrent subluxation or lateral instability.  Again the 
injury from March 2007 was temporary in nature, with no residuals 
of any instability shown after his recovery following the surgery 
in May 2007.  While the Veteran did report episodes of 
instability with the knee said to give out without warning in his 
June 2006 claim, he did not describe the frequency of such 
episodes, and more significantly did not report problems with 
instability in the most recent VA examination of June 2010.  

Hence, the preponderance of the evidence reflects that the 
manifestations of instability are slight in nature and not 
manifested by moderate disability.  Accordingly a rating in 
excess of 10 percent disabling under Diagnostic Code 5257 is not 
warranted.  

The Veteran is shown to be entitled to a separate 10 percent 
rating for arthritis throughout the pendency of this appeal.  
This is based on the findings from the April 2005 MRI which were 
interpreted as showing DJD of the left knee, with subsequent 
records confirming the diagnosis of DJD.  The objective findings 
of DJD are also shown to be accompanied by complaints of pain 
throughout the pendency of the appeal, along with instances of 
limited extension that are not shown to be compensable.  Under 
VAOPGPREC 9-98 (1998), a separate compensable evaluation is 
warranted under 5010 if the arthritis results in noncompensable 
limitation of motion and/or objective findings or indicators of 
pain.  Thus under this criteria, a separate 10 percent rating is 
warranted for the arthritis with manifestations of pain, and 
noncompensable loss of motion.  

However a separate rating in excess of 10 percent for arthritis 
is not warranted based on loss of motion.  The evidence fails to 
show a compensable loss of motion in either direction, with the 
June 2010 VA examination showing a range of motion of 0-130 
degrees without objective evidence of pain, although subjective 
complaints were made.  This range of motion was not shown to be 
affected by repetitive use.  

Although earlier records did show limited extension reported in 
May 2005, the record did not give the extent of this limitation 
and is thus not sufficient for assigning a compensable rating.  
This limit was also shown to be temporary as a note from the 
following month reported a full range of motion with only 
subjective pain.  Again the extension was limited in July 2006, 
but the extent again was not reported.  Finally, while there was 
a moderate loss of motion described in the March 2007 record 
after his knee gave out; this too was temporary in nature, and 
apparently corrected by surgery as the most recent report from 
the May 2010 VA examination shows nearly a full range of motion.  
Thus there is no evidence of a compensable loss of motion for the 
left knee shown on either flexion or extension, and a separate 
rating for arthritis in excess of 10 percent disabling based on 
loss of motion is not warranted.

There is also no evidence of occasional incapacitating episodes 
from the arthritis shown, a separate 20 percent rating for the 
arthritis is not warranted under Diagnostic Code 5010.  The lone 
incapacitating episode shown for the right knee was based on a 
lateral meniscal tear and Grade 3-5 chondromalacia, which was 
surgically repaired.

In summary, the evidence supports a separate 10 percent rating 
for the Veteran's left knee disability manifested by 
osteoarthritis with pain, in addition to a separate 10 percent 
rating for the Veteran's left knee disability manifested by 
recurrent instability and subluxation.  The preponderance of the 
evidence is against ratings higher than these assigned for these 
conditions.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for an extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities is made.  The governing norm in an exceptional case 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2009).

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected disabilities of his left knee caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities.  The service-connected 
conditions have not necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The regular schedular 
rating criteria in this case adequately compensates the Veteran's 
symptoms from his orthopedic complaints, including pain, 
restricted motion, and incapacitating episodes.  

There is no evidence of frequent or lengthy periods of 
hospitalization shown to be due to his knee in the records.  In 
fact, the records show only one hospitalization for the knee 
during the pendency of this claim, which was the May 2007 
surgery.  The Veteran is also not shown to have marked 
interference with employment due to his disabilities.  As shown 
in the records, he is working as a dental assistant, without 
interference in his employment shown, aside from the need to 
sometimes sit down and rest his knee.  The Veteran's service-
connected disabilities are indeed disabling, but the degree of 
disability is contemplated by the schedular ratings assigned.

In the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation for 
the service-connected left knee disabilities under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met for any period.  
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a back disorder is denied.

A rating in excess of 10 percent disabling is denied for status 
post-operative procedure, residuals of a left knee injury with 
chondromalacia and instability.

A separate initial rating of 10 percent disabling but no more is 
granted for status post-operative procedure, residuals of a left 
knee injury with arthritis, subject to the law and regulations 
governing the payment of VA monetary benefits.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


